DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/22 was filed after the mailing date of the Non-Final Rejection on 9/1/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 12/1/21 has been accepted and entered.  Accordingly, Claims 1, 5-7, 9, and 15-17 have been amended.  
Claims 3-4, 14, and 19 are cancelled. 
Claims 1-2, 5-13, 15-18, and 20 are pending in this application. 
In view of the amendment, the previous objection to claims 1 and 3 are withdrawn.  With the filing of terminal disclaimer, the double patenting rejection to claims 1, 3-4, 17, and 19 is withdrawn.  Further, with the amendment, i.e., “wherein the second message is part of a third message; and a third set of antennas is configured to receive a second receive signal during the first time period, wherein the receiver is configured to decode the second receive signal based on a second interference signal to recover a fourth message; wherein the fourth message is part of the third message, wherein the third set of antennas are configured to receive the second receive signal during a second portion of the first time period” (claim 1); “wherein the first message is transmitted during a Page 4 of 10 4814-1779-4811\1Appl. No. 16/718,930 first time period and the second receive message and the third receive message are received during a second time period” (claim 14); wherein the receiver is configured to receive the first receive signal during a first portion of the first time period and to receive the second receive signal during a second portion of the first time period” (claim 17), the previous rejections to claims 1-3, 6-13,17-18, and 20 under 35 U.S.C. 103 are withdrawn. 

Allowable Subject Matter
Claims 1-2, 5-13, 15-18, and 20 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicants amendments, i.e., “wherein the second message is part of a third message; and a third set of antennas is configured to receive a second receive signal during the first time period, wherein the receiver is configured to decode the second receive signal based on a second interference signal to recover a fourth message; wherein the fourth message is part of the third message, wherein the third set of antennas are configured to receive the second receive signal during a second portion of the first time period” (claim 1); “wherein the first message is transmitted during a Page 4 of 10 4814-1779-4811\1Appl. No. 16/718,930 first time period and the second receive message and the third receive message are received during a second time period” (claim 14); “wherein the receiver is configured to receive the first receive signal during a first portion of the first time period and to receive the second receive signal during a second portion of the first time period” (claim 17) have overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:

Ku et al. (U.S. Patent No. 10,050,663), which is directed to method and apparatus for canceling self-interference in wireless communication system; and teaches UE operating a full duplex radio mode includes a transmission module transmitting a signal; interference is canceled after an Rx signal passes 
Moorti et al. (U.S. Patent Application Publication No. 2018/0278290), which is directed to systems and methods for intelligently-tuned digital self-interference cancellation; and teaches that a receiver receives the adjusted signal that was adjusted by signal couplers where the signal coupler is used to combine one or more analog self-interference cancellation signals with the analog receive signal; 
Choi et al. (U.S. Patent Application Publication No. 2015/0043323), which is directed to systems and methods for non-linear digital self-interference cancellation; and teaches a non-linear transformer generates a non-linear self-interference cancellation signal based on the input transmit signal and a transform configuration set by the transform adaptor; non-linear cancellation signal is then combined with the digital receive signal originating from an RF receiver by the post-processor to remove self-interference in the digital receive signal (par [0022]); 
Nie et al. (U.S. Patent Application Publication No. 2011/0216662), which is directed to coopmax: a cooperative MAC with randomized distributed space time coding for an IEEE 802.16 network; and teaches a source device, a plurality of relay devices and a destination device (FIG. 1); the source device includes a plurality of antennas, and the destination device includes a plurality of antennas (par [0032]); each of the delay devices transmits to the destination device (par [0033]); each of the plurality of relay devices transmits, simultaneously, a random liner combination of all the K streams (par [0043]); and
Hwang et al. (U.S. Patent Application Publication No. 2017/0188264), which is directed to analog interference cancellation using digital computation of cancellation coefficients; and teaches that the received signal is interfered by an aggressor signal transmitted using the transmitter chain in a second portion of a time interval (par [0007]); means for updating, in a second portion of a time interval, one or 

None of these references, taken alone or in any reasonable combination, teach the claims as amended, “wherein the second message is part of a third message; and a third set of antennas is configured to receive a second receive signal during the first time period, wherein the receiver is configured to decode the second receive signal based on a second interference signal to recover a fourth message; wherein the fourth message is part of the third message, wherein the third set of antennas are configured to receive the second receive signal during a second portion of the first time period” (claim 1); “wherein the first message is transmitted during a Page 4 of 10 4814-1779-4811\1Appl. No. 16/718,930 first time period and the second receive message and the third receive message are received during a second time period” (claim 14); “wherein the receiver is configured to receive the first receive signal during a first portion of the first time period and to receive the second receive signal during a second portion of the first time period” (claim 17) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E SONG whose telephone number is (571)270-3667. The examiner can normally be reached Monday-Friday: 8-4 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 5712727884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA E SONG/Primary Examiner, Art Unit 2414